DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the second Office Action on the merits for application no. 16/589,208 filed 01 October 2019. Claims 1, 3-11 pending. Claim 2 canceled.

Allowable Subject Matter
Claims 1, 3-11 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1:
An electric brake device installed on a vehicle, comprising: a rotary body to rotate with a wheel; a friction member to be pushed onto the rotary body; an actuator including an electric motor as a drive source to cause the friction member to be pushed onto the rotary body; and a controller to control a braking force generated by the electric brake device by controlling a supply current supplied to the electric motor, wherein the controller determines, by mutually different methods, a plurality of target supply current components each of which is a component of a target supply current as a target of the supply current, determines the target supply current by adding up the target supply current components, and changes contribution degrees of the respective target supply current components in the determination of the target supply current in accordance with a characteristic of the braking force to be generated, wherein the target supply current components include: a motor-rotation-speed-dependent component including a feedback component based on a motor rotation speed deviation that is a deviation of an actual rotation speed of the electric motor from a target motor rotation speed as a target of a rotation speed of the electric motor; and a supply-current-dependent component including a feedback component based on a supply current deviation that is a deviation of an actual supply current from the target supply current.
Regarding claim 1, the prior art of record fails to teach or render obvious all the limitations set forth. In particular, the specific connections are not set forth in the prior art. It is noted that Examiner interprets the term “connected” to mean a direct connection. Without any further references that teach or disclose the claimed system, the claim is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 21 July 2022 with respect to pgs. 7-8 have been fully considered and are persuasive.  The 35 USC 102 rejection of claims 1 is withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J HLAVKA whose telephone number is (571)270-3218.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 5712705565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID J HLAVKA/Primary Examiner, Art Unit 3659